CAVANAUGH, Judge:
On December 24, 1977, the appellants, Spero A. Branoff, Sr. and Juditha Branoff were involved in a motor vehicle accident with appellee, Stella Fitzpatrick, which allegedly caused property damage as well as personal injuries to Spero A. Branoff, Sr. In October, 1978, appellant, Spero A. Branoff, Sr. commenced an action in trespass against the appellee, alleging property damage only. This case was referred to arbitration and the arbitrators awarded Mr. Branoff $639.00 and costs in that action and this case has been terminated.
*564On December 18, 1979, the appellants commenced a second action of trespass based on the automobile accident, this time alleging personal injuries and loss of consortium. The appellee filed preliminary objections in the nature of a demurrer, on the ground that the second action was barred by reason of appellant’s failure to assert all claims arising out of the accident of December 24, 1977, in the prior trespass action. The court below, in an order by Caldwell, J., sustained the appellee’s demurrer and dismissed the complaint. The appellants have appealed to this Court from the order of dismissal.
The court below relied on Spinelli v. Maxwell, 430 Pa. 478, 243 A.2d 425 (1968) in dismissing the appellants’ complaint. In that case, the plaintiff brought an action to recover for property damages only and an arbitration panel found in favor of the plaintiff. He subsequently brought an action in trespass for personal injuries arising out of the same accident. The Supreme Court held that the action for property damages barred a later trespass action between the same parties for personal injuries. The court stated at 430 Pa. 480, 481, 243 A.2d at 427 (1968):
When personal injuries to a person and damages to his property arise from the same cause and the same tortious act, the person who has sustained such personal injuries and property damage must seek recovery for both in a single action and, if separate actions are instituted for each category of damage and a judgment is rendered in one of such actions, the entry of such judgment has the effect of res judicata and bars recovery in the other action. Such is the view of a substantial majority of jurisdictions in the United States,1 and to this view Pennsylvania has long adhered. See: Fields v. Philadelphia Rapid Transit Co., 273 Pa. 282, 117 A. 59 (1922); Fisher v. Hill, 368 Pa. 53, 81 A.2d 860 (1951); Saber v. SuppleeWills-Jones Milk Co., 181 Pa.Super. 167, 124 A.2d 620 (1956).2
In Spinelli the Supreme Court stated that the answer to the question whether the action for property damages must *565be joined with that for personal injury “turns on whether there is only one cause of action or more than one cause of action.” Spinelli v. Maxwell, 430 Pa. 478, 481, 243 A.2d 425, 427. The rationale of Spinelli was that the wrongful act, i.e., the negligence that caused the damages constituted one cause of action and therefore the property damage and the personal injury claim had to be joined in one action. As to the meaning of “cause of action”: “[i]t has been held that the cause of action in a negligence action is the ‘negligent act or acts which occasioned the injury: ...’” Sanchez v. City of Philadelphia, 302 Pa.Super. 184, 448 A.2d 588, 589 (1982).1 However Spinelli, supra, was decided prior to Pennsylvania’s No-Fault Act which has changed the traditional concept of “cause of action” in cases to which it applies. In the instant case, we must determine whether the cause of action for property damage and personal injuries is one cause of action under the Pennsylvania No-Fault, Motor Vehicle Insurance Act, Act of July 19, 1974 P.L. 489 No. 176, 40 P.S. 1009.101 et seq. Under section 301 of the Act, tort liability is abolished for any injury that takes place in Pennsylvania unless certain thresholds are met as set forth in the Act.2 Tort liability is not abolished by the act with reference to property damage.
*566Spinelli, supra, must be read in the light of the No-Fault Act and in this respect we are guided by Bond v. Gallen, 292 Pa.Super. 207, 437 A.2d 7 (1981) which held that the two year statute of limitations does not start to run until the claimant knows or in the exercise of reasonable diligence should have known that one of the thresholds specified in section 301(a) of the No-Fault Act has been reached. The rationale of the case is that the cause of action for personal injuries does not exist until the threshold has been reached.3
In the instant case the accident, or cause of the injuries and property damages accrued on December 24, 1977 and the cause of action arose on that date for the property damages. Prior to no-fault, and in a less complex legal era with reference to the concept of cause of action, *567the personal injuries cause of action would also have accrued on that date and the clock of the statute of limitations for both property damage and personal injury would have started ticking on the date of the accident. Since the passage of the No-Fault Act and the decision in Bond v. Gallen, supra, the cause of action with respect to Section 301 tort liability does not exist until the claimant knows or in the exercise of reasonable diligence should have known that a Section 301 threshold has been reached. The cause of action for property damages arises when the negligence occurs, and notwithstanding that the same act of negligence may cause personal injuries, the cause of action for such injuries may well accrue at a different time than the cause of action for property damages. In the case before us the causes of action for property damages and personal injuries did not accrue at the same time and are governed by the statute of limitations which commences running at different times. Within the framework of the No-Fault Act, there may be separate causes of action for property damage and personal injuries although one act caused both. Under the facts of this case there is no requirement that the claim for property damages be joined with that for personal injuries and loss of consortium as they are based on causes of action which accrued at different times. Accordingly, the court below erred in sustaining appellee’s preliminary objections.
One final matter should be discussed. In the instant case, the appellants knew or should have known that the Section 301 threshold had been reached before they commenced their action for property damages. They could have commenced an action in tort for personal injuries and loss of consortium at the same time the action for property damages was commenced. Notwithstanding this, there is no requirement that the action for personal injuries be joined with that for property damages since the causes of action accrued at different timesr We should not further refine the law to require joinder of property damage claims and Section 301 tort claims in one action, if the 301 threshold has been reached prior to the commencement of the *568action for property damage. There is nothing to bar the claimant from joining the actions, if he desires, but to etch such a requirement in law is unwarranted.
Order reversed and case remanded.
WIEAND, J., files dissenting opinion.
CIRILLO, J., joined dissent.

. As pointed out in Sanchez v. City of Philadelphia, supra, 302 Pa.Super. 184, 448 A.2d 588, 589, footnote 1:
1. It once was thought that the phrase could be easily defined. Shenandoah Borough v. Philadelphia, 367 Pa, 180, 190, 79 A.2d 433, 438, cert. denied sub nom., School District v. Philadelphia, 342 U.S. 821, 72 S.Ct. 39, 96 L.Ed. 621 (1951) (“There is no difficulty in defining the phrase ‘cause of action.’ ”) However, the Court has more recently acknowledged that the definition is more troublesome than had been thought. See Kuisis v. Baldwin-Lima-Hamilton Corp., supra 457 Pa. [321] at 325 n. 7, 319 A.2d [914] at 918 n. 7 ("This Court has never adopted a comprehensive definition of what constitutes a cause of action, for the excellent reason that no such definition exists.”)


. Section 301 of the No-Fault Insurance Act, 40 P.S. § 1009.301 provides in part:
§ 1009.301 Tort liability
(a) Partial abolition. — Tort liability is abolished with respect to any injury that takes place in this State in accordance with the provisions of this act if such injury arises out of the maintenance or use of a motor vehicle, except that:
*566(5) A person remains liable for damages for non-economic detriment if the accident results in:
(A) death or serious and permanent injury; or
(B) the reasonable value of reasonable and necessary medical and dental services, including prosthetic devices and necessary ambulance, hospital and professional nursing expenses incurred in the diagnosis, care and recovery of the victim, exclusive of diagnostic x-ray costs and rehabilitation costs in excess of one hundred dollars ($100) is in excess of seven hundred fifty dollars ($750). For purposes of this subclause, the reasonable value of hospital room and board shall be the amount determined by the Department of Health to be the average daily rate charged for a semi-private hospital room and board computed from such charges by all hospitals in the Commonwealth; or ...


. The court stated in Bond v. Gallen, 292 Pa.Super. at 211, 437 A.2d at 9:
To say, as Donnelly [v. DeBourke, 280 Pa.Superior Ct. 486, 421 A.2d 826 (1980) ] did, that the statute of limitations starts to run from the date of the accident, even when none of the No-fault Act’s thresholds has been reached, is to say that the statute starts to run from a date on which, and even though, the cause of action did not exist. (Emphasis added).
This court considered Bond, supra, in Myers v. USAA Casualty Insurance Co., 298 Pa.Super. 366, 444 A.2d 1217, 1221 (1982) and stated:
We reasoned in Bond that until one of the requirements of section 301(a) is met no cause of action against the third party tortfeasor even exists and to hold that the limitations period begins to run prior to the existence of a cause of action would be unjust and unnecessary. (Emphasis added).